                 Case 2:20-cr-00181-JAM Document 59 Filed 02/18/21 Page 1 of 3


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 ADRIAN T. KINSELLA
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5
   Attorneys for Plaintiff
 6 United States of America

 7

 8                               IN THE UNITED STATES DISTRICT COURT
 9                                  EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 2:20-CR-0181-JAM
12                                Plaintiff,             STIPULATION REGARDING EXCLUDABLE
                                                         TIME PERIODS UNDER SPEEDY TRIAL ACT AS
13                          v.                           TO DEFENDANTS MICHAEL AND NANCY
                                                         GARCIA; FINDINGS AND ORDER
14   MICHAEL GARCIA,
       also known as “Smokes,”                           DATE: February 23, 2021
15   NANCY DALILA GARCIA ESCOBAR, and                    TIME: 9:30 a.m.
     TYLOR JEFFERY COMBS,                                COURT: Hon. John A. Mendez
16

17                                Defendants.
18

19                                              STIPULATION

20          1.      By previous order, this matter was set for a status hearing on February 23, 2021.

21          2.      Defendant Tylor Combs desires to maintain the hearing date in order to conduct a status

22 of counsel hearing.

23          3.      By this stipulation, defendants Michael and Nancy Garcia now move to continue their

24 status conference until April 20, 2021, and to exclude time between February 23, 2021, and April 20,

25 2021, under Local Code T4.

26          4.      The parties agree and stipulate, and request that the Court find the following:

27                  a)     The government has represented that the discovery associated with this case

28          includes over 20 gigabytes of evidence in electronic form, including multiple hours of covert


      STIPULATION REGARDING EXCLUDABLE TIME              1
      PERIODS UNDER SPEEDY TRIAL ACT
               Case 2:20-cr-00181-JAM Document 59 Filed 02/18/21 Page 2 of 3


 1           recordings, pictures, investigative reports, and related documents. All of this discovery has been

 2           either produced directly to counsel and/or made available for inspection and copying.

 3           Additionally, the government is preparing approximately 30 more gigabytes of additional

 4           discovery.

 5                  b)      Counsel for defendants Michael and Nancy Garcia desire additional time to

 6           consult with their clients, review the current discovery, conduct investigation and research

 7           related to the charges, to review and copy discovery for this matter, to discuss potential

 8           resolutions with their clients, and to otherwise prepare for trial.

 9                  c)      Counsel for defendants Michael and Nancy Garcia believe that the failure to grant

10           the above-requested continuance would deny them the reasonable time necessary for effective

11           preparation, taking into account the exercise of due diligence.

12                  d)      The government does not object to the continuance.

13                  e)      Based on the above-stated findings, the ends of justice served by continuing the

14           case as requested outweigh the interest of the public and the defendant in a trial within the

15           original date prescribed by the Speedy Trial Act.

16                  f)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

17           et seq., within which trial must commence, the time period of February 23, 2021 to April 20,

18           2021, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code

19           T4] because it results from a continuance granted by the Court at defendant’s request on the basis

20           of the Court’s finding that the ends of justice served by taking such action outweigh the best

21           interest of the public and the defendant in a speedy trial.

22 //

23

24 //

25

26 //

27

28 //

        STIPULATION REGARDING EXCLUDABLE TIME               2
        PERIODS UNDER SPEEDY TRIAL ACT
                 Case 2:20-cr-00181-JAM Document 59 Filed 02/18/21 Page 3 of 3


 1          5.      Nothing in this stipulation and order shall preclude a finding that other provisions of the

 2 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 3 must commence.

 4          IT IS SO STIPULATED.

 5
     Dated: February 17, 2021                                 MCGREGOR W. SCOTT
 6                                                            United States Attorney
 7
                                                              /s/ ADRIAN T. KINSELLA
 8                                                            ADRIAN T. KINSELLA
                                                              Assistant United States Attorney
 9

10
     Dated: February 17, 2021                                 /s/ LEXI P. NEGIN
11                                                            LEXI P. NEGIN
                                                              Counsel for Defendant
12                                                            MICHAEL GARCIA
                                                              (as authorized on February 9, 2021)
13
     Dated: February 17, 2021                                 /s/ MICHAEL D. LONG
14                                                            MICHAEL D. LONG
                                                              Counsel for Defendant
15                                                            NANCY DALILA GARCIA ESCOBAR
                                                              (as authorized on February 13, 2021)
16

17   Dated: February 17, 2021                                 /s/ DAVID GARLAND
                                                              DAVID GARLAND
18                                                            Counsel for Defendant
                                                              TYLOR JEFFERY COMBS
19                                                            (as authorized on February 16, 2021)
20

21

22

23                                          FINDINGS AND ORDER
24          IT IS SO FOUND AND ORDERED this 17th day of February, 2021.
25
                                                       /s/ John A. Mendez
26                                                     THE HONORABLE JOHN A. MENDEZ
                                                       UNITED STATES DISTRICT COURT JUDGE
27

28

      STIPULATION REGARDING EXCLUDABLE TIME               3
      PERIODS UNDER SPEEDY TRIAL ACT
